Citation Nr: 1030971	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  07-30 464	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for right hip 
osteoarthritis, status post total hip arthroplasty, to include as 
secondary to the low back disability.

3.  Entitlement to service connection for left hip 
osteoarthritis, status post total hip arthroplasty, to include as 
secondary to the low back disability.

4.  Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to January 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the Department 
of Veterans Affairs (VA) "Tiger Team" Special Processing Unit 
in Cleveland, Ohio.  Due to the Veteran's place of residence, the 
RO in Winston-Salem, North Carolina performed all subsequent 
development.

In May 2010, the Veteran testified at a personal hearing before 
the undersigned Acting Veterans Law Judge.  A transcript of that 
hearing has been added to the claims file.

The Board notes that the Veteran originally applied for 
entitlement to service connection for posttraumatic stress 
disorder (PTSD).  However, as the evidence indicates that he has 
other diagnosed mental disorders, and the Veteran claims to have 
experienced psychiatric symptomatology since service, the Board 
finds that the claim should be reclassified as entitlement to 
service connection for a psychiatric disorder, to include PTSD.  
See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a 
mental health disability claim includes any mental disability 
that may reasonably be encompassed by the claimant's description 
of the claim, reported symptoms, and the other information of 
record).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A review of the record discloses a need for further development 
prior to appellate review.  The Veteran essentially claims that 
he injured his back in an in-service auto accident, causing a 
chronic back disorder which has existed since service.  He 
further contends either that he incurred a bilateral hip disorder 
due to the in-service accident or that his back disorder caused 
the hip disorder.

In reviewing the evidence of record, the Board notes that there 
are outstanding treatment records that have not been incorporated 
with the claims file.  In an April 2007 VA treatment record, the 
Veteran reportedly indicated aggravating his back disorder in a 
recent motor vehicle accident.  The VA examiner stated that 
medical personnel initially examined the Veteran after this 
accident at Lenoir Hospital and examiners at "OSH" had 
performed a subsequent back X-ray.  At the May 2010 Board 
hearing, the Veteran testified that he was being treated 
currently for his back disorder and depression at the VAMC 
Outpatient facility in Greenville, North Carolina.  The Board 
notes that the most recent treatment record from the Greenville 
VA medical facility included in the claims file is dated July 
2007.  Also, although the claims file contains records from 
Lenoir Memorial Hospital in Kinston North Carolina, the most 
recent of these records is dated September 2004.  In addition, 
the claims file does not contain any records from "OSH."  As 
part of this remand, the Board requests that the most recent 
records from the VAMC facility in Greenville, North Carolina and 
Lenoir Memorial Hospital, and any records from "OSH" be 
procured for inclusion in the claims file.  38 U.S.C.A. § 
5103A(b), (c) (West 2002 & Supp. 2009).  

VA has a duty to assist veterans in obtaining evidence needed to 
substantiate their claims.  38 U.S.C.A. § 5103A; 38 § C.F.R. § 
3.159 (2009).  This duty to assist includes providing a thorough 
and contemporaneous medical examination.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  The Board notes that the Veteran was 
afforded a VA medical examination in July 2005 to assess the 
nature and etiology of his back and hip disorders.  Following a 
review of the Veteran's claims file and a physical examination, 
the examiner diagnosed the Veteran as having degenerative joint 
disease of the back and osteoarthritis of the hips.  When asked 
to opine as to whether the disorders were related to the in-
service automobile accident, as claimed by the Veteran, the 
examiner wrote that it was "impossible to correlate" these 
disorders with the accident.  Therefore, he opined that it was 
less likely than not that these disorders were caused by the 
accident.  The United States Court of Appeals for Veterans Claims 
(Court) has in the past held that where a medical examination 
does not contain sufficient detail to decide the claim on appeal, 
the Board must return the report as inadequate for evaluation 
purposes.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996); see also 
Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that 
once VA provides an examination to a veteran, VA has a duty to 
ensure that the examination is adequate for evaluation purposes); 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding 
that a medical opinion that contains only data and conclusions is 
not entitled to any probative value; there must be factually 
accurate, fully articulated, sound reasons for the conclusion).  
The Board finds that the July 2005 VA medical examiner failed to 
fully articulate his rationale for concluding that it was 
impossible to correlate the Veteran's claimed disorders with the 
in-service automobile accident.  Considering the inadequacy of 
the July 2005 VA examiner's conclusions and the Veteran's recent 
statements, indicating that his back disorder caused his 
bilateral hip disorders, the Board requests the AMC/RO to 
schedule the Veteran for a new VA examination to determine the 
nature and etiology of his currently diagnosed back and hip 
disabilities and their relationship to any incident in service.  
If the examiner concludes that the Veteran's back disorder was 
related to service, he or she should also offer an opinion as to 
whether it is as likely as not that the Veteran's right and left 
hip disorders were caused or aggravated by his back disorder.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.

2.  The AMC/RO should request the Veteran to 
identify the names, addresses, and 
approximate dates for all VA and non-VA 
health care providers who provided treatment 
for his disorders on appeal.  The AMC/RO must 
include the correct authorization and release 
forms to allow for the procurement of such 
records.  The AMC/RO should attempt to 
procure such records, including records from 
the VA Medical Facility in Greenville, North 
Carolina, dated after July 2007; Lenoir 
Memorial Hospital, dated after September 
2004; and "OSH." 

3.  After the above development is 
accomplished, the Veteran should be afforded 
a VA orthopedic examination to determine the 
nature and etiology of the claimed back and 
bilateral hip disorders.  The claims folder, 
including the service treatment records, 
should be made available to and reviewed by 
the examiner before the examination.  After 
examination and diagnosis, he or she should 
offer opinions as to the following:

a.  Is it at least as likely as not (50 
percent or greater probability) that the 
Veteran's low back disorder is related to 
any incident in service, to include the 
1967 motor vehicle accident?

b.  If the answer to the preceding 
question was "yes," is it at least as 
likely as not (50 percent or greater 
probability) that a left or right hip 
disorder was caused or aggravated by the 
Veteran's back disorder?

c.  Is it at least as likely as not (50 
percent or greater probability) that a 
left or right hip disorder is related to 
any incident in service, to include the 
1967 motor vehicle accident? 

The examiner is advised that aggravation is 
defined for legal purposes as a worsening of 
the underlying condition beyond its natural 
progression versus a temporary flare-up of 
symptoms.

A complete rationale should be provided for 
any opinion or conclusion expressed.

4.  After any other necessary development, 
the RO should re-adjudicate the Veteran's 
claims.  If the benefits sought on appeal 
remain denied, the Veteran and his 
representative should be provided a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to 
include a summary of the evidence and 
applicable laws and regulations considered 
pertinent to the issue currently on appeal.  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).






________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


